Citation Nr: 9907066	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure.   

2. Entitlement to service connection for a blood disorder, 
claimed as secondary to Agent Orange exposure.  

3. Entitlement to service connection for a liver disorder, 
claimed as secondary to Agent Orange exposure.  

4. Entitlement to service connection for infertility, claimed 
as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1995 rating action, in which 
the RO denied the veteran's claims of service connection for 
chloracne, blood disorder, liver disorder, and infertility, 
claimed as secondary to Agent Orange exposure.  An NOD was 
filed in June 1995, and an SOC issued that same month.  The 
veteran filed a substantive appeal in July 1995, and a 
Supplemental SOC was issued in September 1995.  He did not 
request a personal hearing.  


FINDING OF FACT

The veteran's assertion that chloracne, a blood disorder, a 
liver disorder, and infertility, all claimed as secondary to 
Agent Orange exposure, had their onset during or as a result 
of service is not supported by any medical evidence that 
would render the claims for service connection for those 
disabilities plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for chloracne, a blood disorder, a liver 
disorder, and infertility, all claimed as secondary to Agent 
Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's DD Form 214 (Report of Transfer and 
Discharge) reflects that he served in the Republic of 
Vietnam.  A review of the veteran's service medical records 
reveals no findings or treatment for chloracne or skin rash, 
a blood disorder, a liver disorder, or infertility.  In April 
1967 the veteran was medically examined for purposes of 
separating from active service.  On clinical evaluation, no 
abnormalities or defects were reported.  

Thereafter, in May 1984, the veteran submitted to the RO a VA 
Form 21-4138 (Statement in Support of Claim), dated in April 
1984, in which he filed a claim for service connection for 
post-traumatic stress disorder (PTSD) and Agent Orange 
exposure.  The veteran was scheduled for an examination in 
May 1984, but did not report.  He was notified by letter in 
June 1984 that no further action could be taken on his 
application until he was examined.  

Subsequently, the RO received medical records associated with 
additional claims the veteran had filed for compensation and 
pension benefits.  These included Kennedy Memorial Hospital 
discharge summaries, Tri-County Orthopedic Professional 
Association statements of treatment, office notes from Paul 
Schraeder, M.D., and a Social Security Administration 
decision report, in addition to various VA medical statements 
of treatment, examination reports, and discharge summaries.  
These records were dated from September1985 to June 1993.  
These records noted the veteran's treatment for PTSD, a right 
ankle disorder, hypertension, brachial plexus neuropathy, and 
residuals of fracture and dislocation of the left shoulder.  

Thereafter, in February 1994, the veteran submitted to the RO 
a VA Form 21-4138, in which he filed a claim of service 
connection for a rash on his chest and groin and a blood 
disorder, as well as a claim for possible sterilization, all 
claimed as secondary to Agent Orange exposure.  A letter from 
the RO to the veteran in March 1994 requested that the 
veteran submit medical evidence of any disabilities he could 
attribute to defoliant exposure in service.  In March 1995, 
the RO notified the veteran by letter that it had not 
received any medical evidence of disability due to defoliant 
exposure in service, and therefore his claim was disallowed.  

In May 1995, the RO received VA Medical Center (VAMC) 
Philadelphia treatment records, in addition to laboratory and 
radiology reports, dated from September 1994 to May 1995.  
Treatment records noted a diagnosis of decreased sperm 
motility, and the examiner reported that this was possibly 
secondary to Agent Orange exposure.  A chest X-ray was noted 
to be within normal limits.

That same month, the veteran's representative submitted a 
statement in which it was noted the veteran was filing claims 
of service connection for infertility, chloracne, and liver 
disease, as due to "radiation" exposure.  

Also in May 1995, the RO received a memorandum, apparently 
from the VAMC in Philadelphia, indicating that the veteran 
suffered from decreased sperm motility, "which is associated 
with Agent Orange exposure."  

In a May 1995 rating decision, the RO denied the veteran's 
claims of service connection to chloracne, a blood disorder, 
a liver disorder, and infertility, all claimed as secondary 
to Agent Orange exposure.  

In June 1995, the RO received an unidentified progress note, 
apparently from the VAMC, dated that same month.  It 
indicated that the veteran was being evaluated for abnormal 
liver functions, as well as a low sperm count.  The low sperm 
count was noted as "most likely," the result of exposure to 
Agent Orange.  

That same month, June 1995, the RO received a copy of the 
veteran's VA Agent Orange Registry examination report, as 
well as a radiology report, both dated in September 1994.  In 
addition, the RO received duplicate VAMC Philadelphia 
treatment records and a radiology report.  In the examination 
report, the examiner noted the veteran's complaints of 
infertility, a blood disorder, and headaches.  The report's 
findings reported diagnoses of sperm hypomotility, mixed 
tension and vascular headaches, and liver function 
abnormalities.  The radiology report noted the veteran's 
normal heart, mediastinum, and lungs.  

II.  Analysis

The threshold question in the present appeal is whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong. Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the veteran's contention that he was exposed to Agent 
Orange, which resulted in his developing chloracne, blood 
disorder, liver disorder, and infertility, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma is defined as including the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

As to the veteran's claims of service connection for 
chloracne, a blood disorder, a liver disorder, and 
infertility, all claimed as secondary to Agent Orange 
exposure, the Board notes that only chloracne is a disability 
listed at 38 C.F.R. §3.309(e), as a disease subject to 
presumptive service connection for Agent Orange exposure.  In 
his original claim, the veteran reported suffering from a 
rash on his chest and groin area.  We note that there has 
been no evidence presented that the veteran suffered from, or 
received treatment for, chloracne or other acneform disease 
consistent with chloracne within a year of separating from 
service.  Furthermore, the Board finds no evidence in the 
record that the veteran has ever suffered, or been treated 
for, any skin disorder.  Accordingly, the veteran is not 
entitled to any presumption that his claimed disorders are 
etiologically related to exposure to herbicide agents used in 
Vietnam.

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  The Board 
finds that the veteran has failed to submit such competent 
evidence.  Service medical records are silent for complaints, 
findings, or diagnoses of chloracne, a blood disorder, a 
liver disorder, or infertility.  In addition, post-service 
medical records do not reflect a diagnosis or treatment for 
chloracne, skin rash, or blood disorder.  With respect to the 
claim for a liver disorder, the medical evidence reflects 
that the veteran was suffering from abnormal liver function 
beginning in September 1994.  However, such treatment was 28 
years after the veteran separated from the military, and no 
medical opinion of record has attributed the veteran's liver 
dysfunction to Agent Orange exposure during active service.

As for infertility, a VA Agent Orange Registry examination 
report noted that there was a possibility that the veteran's 
low sperm count was secondary to Agent Orange exposure.  In 
addition, a memorandum and progress note, also report the 
likelihood of Agent Orange exposure as the cause of the 
veteran's decreased sperm count.  The Board notes that we 
find no clinical data or other rationale to support these 
opinions; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinions sit by 
themselves unsupportive and unexplained, and are found to be 
purely speculative.  See Bloom v. West, ___Vet.App.___, No. 
97-1463, slip op. at 4-5 (Feb. 10, 1999).  

Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, it appears that even 
the presumption of exposure to Agent Orange or other 
herbicide may be unavailable to him.  See McCartt v. West, 
___ Vet.App. ___, No. 97-1831, slip op. at 6-7 (Feb. 8, 
1999), where the Court stated that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  The Board notes, however, that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, we will 
apply that more favorable interpretation to the veteran's 
case.

Furthermore, having carefully reviewed the entire record, 
even if exposure to Agent Orange were established by means 
other than a legal presumption, the Board finds that there is 
no competent evidence of record suggesting a connection 
between Agent Orange exposure and any of the veteran's 
diagnosed disorders.  As noted in the Court's precedent in 
Bloom, supra, an unsupported and unexplained medical 
statement is too speculative to well ground a claim.

Therefore, in conclusion, based upon the above medical 
findings pertaining to all the veteran's claims, the Board 
concludes that the veteran has failed to satisfy the 
threshold requirement for presenting well-grounded claims as 
set forth by the Court in Caluza, above.  He has failed to 
present evidence that directly links his claim for chloracne, 
a blood disorder, a liver disorder, and infertility, all 
claimed as secondary to Agent Orange exposure; to active 
service.  

While the Board does not doubt the veteran's sincere belief 
that his current physical problems are service related, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links a current disability to a period of military 
service.  As for the claims for chloracne and a blood 
disorder, no disability has been shown.  With respect to a 
liver disorder and infertility, competent medical evidence 
has not been presented establishing a link between the 
disability and the veteran's active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).; Carbino v. Gober, 1 Vet.App. 507, 510 
(1997).

The Board concludes therefore, that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims for service connection for chloracne, a blood 
disorder, a liver disorder, and infertility, all claimed as 
secondary to Agent Orange exposure; as required by 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of well-
grounded claims, there is no duty to assist the veteran 
further in their development, and the Board does not have 
jurisdiction to adjudicate them.  Brock v. Brown, 6 Vet.App. 
14 (1993); Grivois v. Brown, 6 Vet.App. 136 (1994).  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claims in this case must be denied.  See 
Epps v. Gober, supra.


ORDER

1.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure, is denied.   

2.  Entitlement to service connection for a blood disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

3.  Entitlement to service connection for a liver disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

4. Entitlement to service connection for infertility, claimed 
as secondary to Agent Orange exposure, is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

- 12 -


- 1 -


